15DETAILED ACTION

Prosecution Status
A non-final Office action was mailed on 05/02/2022 in which claims 1-14 were allowed and claims 15-19 and 21 were rejected.  Applicant has responded by submitting Amendments to the Claims accompanied by Remarks, received 08/01/2022, which are now the subject of this Office action.  In the Amendment, claim 21 is cancelled and claim 22 is newly presented.   Accordingly, claims 1-19 and 22 are currently pending and under consideration.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-16 and 18-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 15-19 and 22 are directed to a product.  Thus, each of the aforementioned claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 15 is illustrative of the claimed ineligible subject matter:

15.  A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method, the method comprising:

obtaining personal data of a user, the personal data comprising calendar data, web activity data, purchase history data, and data from one or more Internet of Things (IoT) devices associated with the user;
generating, based at least on the personal data of the user, a taste profile of the user ”, the taste profile generated by inputting the personal data to a trained machine learning module;
wherein the taste profile comprises a set of food characteristics that corresponds to one or more food preferences of the user;
obtaining contextual data the corresponds to a location of the user;
generating, based at least in part on the taste profile and the contextual data, a food recommendation, the generating the food recommendation comprising comparing the contextual data to the taste profile and identifying a match;
wherein the food recommendation includes a predicted food preference of the user; and
transmitting the food recommendation to the user.

The claims recites a methodology for making a food recommendation to a user by analyzing personal data of a user to generate a “taste profile” by using a machine learning module and comparing contextual data to the taste profile to generate a food recommendation.   The steps recited in the body of the claim are directed a certain method of organizing human interactions.  Moreover, but for the “transmitting” step and a “machine” learning module, the recited steps requires nothing more than steps which could be performed mentally through observation and evaluation (i.e., obtaining personal data, generating a taste profile, obtaining contextual data, and generating a food recommendation).   Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 15-19 and 22, the claims are directed to a computer readable storage medium, but this  generically recited computer element does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer.  In this instance, the use of a computer-readable storage medium and a machine learning module does not improve the functioning of the computer, but only generally applies the use of a computer and machine learning module to the judicial exception.
Claim 15 has been amended to recites use of positional data from a global position system for the purpose of obtaining first weather information, and use destination location from navigation system for the purpose of obtaining second weather information.  However, these systems merely act as devices for data gathering for use in the claimed process and are merely a nominal or tangential addition to the clam.  Consequently, these systems and related steps are considered insignificant pre-solution activity, and therefore, do not provide a practical application of the judicial exception.  See MPEP 2106.05(g).

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, claims 15-19 and 22 recite a computer readable storage medium having program instructions to perform the abstract idea and data being input into a “trained machine learning module.”  However, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements are merely instructions to implement the abstract idea using a computer, which does not transform an abstract idea into eligible subject matter.  See Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014).
Claim 15 has been amended to recites use of positional data from a global position system for the purpose of obtaining first weather information, and use destination location from navigation system for the purpose of obtaining second weather information.  However, as previously stated, these systems merely act as devices for data gathering for use in the claimed process and are merely a nominal or tangential addition to the clam.  Consequently, these systems and related steps are considered insignificant pre-solution activity and do not provide an inventive concept sufficient to transform the abstract idea into eligible subject matter.  See MPEP 2106.05(g).
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Id.   In regard to dependent claims 16, 18, and 19 , these claims further limit the abstract concept recited in the claims, but do not make it any less abstract.  Consequently, the Examiner concludes that these claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 101
In regard to claim 15, Applicant argues that the use of GPS and a navigation system change the scope of the claims such that they can no longer be performed mentally.  Although the Examiner agrees that use of GPS and a navigation system are not steps capable of being performed in the human mind, the Examiner finds that in this instance, these additional elements are merely insignificant extra-solution activity.  See above rejection under 35 USC § 101.   Consequently, these additional limitations do not provide a practical application or inventive concept sufficient to transform the judicial exception into eligible subject matter.

Claim Rejections - 35 USC § 103
	The Examiner agrees that the prior art of record does not disclose the elements recited claim 15.  Accordingly, there is no prior art rejection with respect to this claim.  



Allowable Subject Matter
Claims 1-14 are allowed.  Claims 17 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 15-16 and 18-19 although distinguishable from the prior art of record, are subject to a § 101 rejection because they are directed to ineligible subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Byron et al., US 2018/0341979 A1 (Cognitive advertising triggered by weather data)TANAKA et al., US 2017/0063567 A1 (¶ 0179, proposing recommended cooking menus responsive to weather, calendar, season, and festival”).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare



/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
8/8/2022